1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JULIE A. KELLEY,                                    No. 2:17-cv-01804-MCE-AC
12                         Plaintiff,
13              v.                                        MEMORANDUM AND ORDER
14    CALIBER HOME LOANS, INC.;
      JPMORGAN CHASE BANK, N.A.; U.S.
15    BANK TRUST, N.A.; QUALITY LOAN
      SERVICE CORPORATION; and DOES
16    1 through 100, inclusive,
17                         Defendants.
18

19          Plaintiff Julie Kelley (“Plaintiff”) filed the operative Complaint against Defendants

20   Caliber Home Loans, Inc. (“Caliber”), U.S. Bank Trust, N.A. (“Trust”),1 JPMorgan Chase

21   Bank (“Chase”), and Quality Loan Service Corporation (“Quality”) (collectively

22   “Defendants”). Compl., ECF No. 1. Before the Court are Motions to Dismiss filed by

23   both Caliber and Trust, ECF No. 19, and Chase, ECF No. 22.2 For the reasons stated

24   below, Caliber and Trust’s Motion to Dismiss is GRANTED in part and DENIED in part,

25   and Chase’s Motion to Dismiss is GRANTED.

26
            1
                Trust was sued erroneously as U.S. Bank National Association.
27
            2
              Because oral argument would not have been of material assistance in deciding these motions,
28   the Court ordered that they be submitted on the briefs pursuant to Local Rule 230(g).
                                                          1
1                                                 BACKGROUND3
2

3           This case stems from the foreclosure of Plaintiff’s real property. Plaintiff bought

4    the subject property in 2004 with her now ex-husband. The original mortgage lender

5    was Chase Bank USA, N.A. After their divorce in 2012, Plaintiff’s ex-husband executed

6    a quitclaim deed in favor of Plaintiff pursuant to a family court order. Subsequently in

7    2012, Plaintiff accepted a loan modification after falling behind on her payments. The

8    loan servicer at the time was Chase Home Finance, LLC. Defendant Chase would

9    eventually become the successor-in-interest to the property via merger with Chase

10   Home Finance. Plaintiff again fell behind on her payments in early 2014 and attempted

11   to work with Chase to explore mortgage assistance options.

12          On June 9, 2015, Quality recorded a Notice of Default against Plaintiff’s property.

13   Shortly thereafter, Plaintiff allegedly submitted to Chase a complete Request for

14   Mortgage Assistance Form with supporting documentation. Sometime in 2015, Chase

15   assigned its interest in the property to Trust, and in August of that year, Caliber took over

16   servicing. On September 22, 2015, Caliber and Quality recorded a Notice of Trustee’s

17   Sale. Plaintiff alleges neither Caliber nor Quality contacted her regarding the Notice and

18   that if they had she would have informed them of her pending loan modification

19   application.

20          On October 26, 2015, Quality recorded another Notice of Trustee’s Sale, setting

21   the sale date for November 2015. Plaintiff and Caliber then exchanged communications

22   concerning Plaintiff’s loan modification through April 8, 2016, disagreeing over whether

23   Plaintiff needed to submit a divorce decree in order to qualify under the Home Affordable

24   Modification Program (“HAMP”). Plaintiff claims she never received a detailed written

25   response denying or approving her loan modification application. On May 18, 2016, the

26   property was sold. Caliber recorded a Trustee’s Deed Upon Sale on May 26, 2016, and

27   Quality, as trustee, granted all right, title, and interest in the property to Trust.

28          3
                The following recitation of facts is taken, at times verbatim, from Plaintiff’s Complaint. ECF No. 1.
                                                              2
1           On July 19, 2017, Plaintiff filed her Complaint in the Superior Court of the State of
2    California for Sacramento County. Defendant then removed the case to this Court on
3    August 28, 2017. On May 3, 2018, this Court denied Plaintiff’s Motion to Remand. ECF
4    No. 17. Plaintiff alleges the following causes of action, all of which Defendants seek to
5    dismiss: (1) Negligence (against all Defendants); (2) Violation of California’s Unfair
6    Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq. (against all
7    Defendants); (3) Violation of California Homeowner Bill of Rights (“HBOR”), Cal. Civ.
8    Code § 2923.6 (“§ 2923.6”) (against Caliber, Trust, and Quality); (4) Violation of HBOR,
9    Cal. Civ. Code § 2923.7 (“§ 2923.7”) (against Caliber, Trust, and Chase); and
10   (5) Wrongful Foreclosure, Cal. Civ. Code § 2923.6 (against all Defendants).
11

12                                           STANDARD
13

14          On a motion to dismiss for failure to state a claim under Federal Rule of Civil
15   Procedure 12(b)(6), all allegations of material fact must be accepted as true and
16   construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.
17   Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Rule 8(a)(2) requires only “a short and plain
18   statement of the claim showing that the pleader is entitled to relief” in order to “give the
19   defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell
20   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,
21   47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss does not require
22   detailed factual allegations. However, “a plaintiff’s obligation to provide the grounds of
23   his entitlement to relief requires more than labels and conclusions, and a formulaic
24   recitation of the elements of a cause of action will not do.” Id. (internal citations and
25   quotations omitted). A court is not required to accept as true a “legal conclusion
26   couched as a factual allegation.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009)
27   (quoting Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right
28   to relief above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan
                                                    3
1    Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating
2    that the pleading must contain something more than “a statement of facts that merely
3    creates a suspicion [of] a legally cognizable right of action.”)).
4           Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket
5    assertion, of entitlement to relief.” Twombly, 550 U.S. at 556 n.3 (internal citations and
6    quotations omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard
7    to see how a claimant could satisfy the requirements of providing not only ‘fair notice’ of
8    the nature of the claim, but also ‘grounds’ on which the claim rests.” Id. (citing 5 Charles
9    Alan Wright & Arthur R. Miller, supra, at § 1202). A pleading must contain “only enough
10   facts to state a claim to relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . .
11   have not nudged their claims across the line from conceivable to plausible, their
12   complaint must be dismissed.” Id. However, “[a] well-pleaded complaint may proceed
13   even if it strikes a savvy judge that actual proof of those facts is improbable, and ‘that a
14   recovery is very remote and unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S.
15   232, 236 (1974)).
16          A court granting a motion to dismiss a complaint must then decide whether to
17   grant leave to amend. Leave to amend should be “freely given” where there is no
18   “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice
19   to the opposing party by virtue of allowance of the amendment, [or] futility of the
20   amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.
21   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to
22   be considered when deciding whether to grant leave to amend). Not all of these factors
23   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .
24   carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,
25   185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that
26   “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,
27   Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,
28   1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.
                                                        4
1    1989) (“Leave need not be granted where the amendment of the complaint . . .
2    constitutes an exercise in futility . . . .”)).
3

4                                                   ANALYSIS4
5

6            A.      Plaintiff’s Claims Against Chase Are Dismissed With Leave to Amend
7            Chase seeks dismissal on grounds that it transferred servicing of Plaintiff’s loan to
8    Caliber in August 2015, nine months before the May 2016 foreclosure. Chase’s Mot.
9    Dismiss, ECF No. 22, at 5. Plaintiff concedes that Chase had no involvement in her May
10   2016 foreclosure, but argues that she has “alleged that Chase committed unlawful
11   conduct during the time periods when it did have a beneficial interest and was servicing
12   her loan,” such as failing to approve or deny Plaintiff’s loan modification application prior
13   to the servicing transfer. Pl.’s Opp’n to Chase’s Mot. Dismiss, ECF No. 27, at 3-4.
14           First, Plaintiff argues that Chase “cannot escape liability merely because it later
15   transferred its beneficial interest in and servicing rights to the loan.” Id. at 4. However,
16   Plaintiff fails to cite any legal authority in support of this proposition, instead arguing that
17   to rule otherwise “would cause an absurd result whereby mortgage beneficiaries and
18   servicers could violate the laws as they please without any repercussions . . .” Id. at 2.
19   Second, Plaintiff states in her Opposition that “[e]ither Chase had failed to apprise
20   Caliber of the pending review, or Caliber failed to complete the pending review prior to
21   recording the foregoing Notice of Trustee’s Sale after it had been apprised of the
22   pending review by Chase when it took over servicing of Plaintiff’s loan.” Id. at 5. This
23   statement is speculative: either Chase told Caliber about the pending application or it did
24   not. Plaintiff has not asserted any facts alleging Chase did not inform Caliber of the
25   pending application. If Chase did inform Caliber, then Plaintiff essentially faults Chase
26   for Caliber’s deficient review. See Chase’s Reply to Pl.’s Opp’n, ECF No. 28, at 3.
27           4
               Because some of Plaintiff’s causes of action are derivative of others, the Court will address her
     claims out of order.
28
                                                            5
1    Regardless, Plaintiff states that she contacted Caliber about the status of her loan
2    modification application in late September and early October 2015, and Caliber
3    subsequently requested more documentation. Compl., ECF No. 1, at 12.
4            Ultimately, Plaintiff fails to allege how Chase’s conduct resulted in the May 2016
5    foreclosure. See Lou v. JP Morgan Chase Bank N.A., Case No. 3:17-cv-04157-WHO,
6    2018 WL 1070598, at *3 (N.D. Cal. Feb. 26, 2018) (finding plaintiff failed to allege
7    Chase’s involvement in the foreclosure because “U.S. Bank, Caliber, and Summit
8    instituted the foreclosure proceedings, and [] Chase assigned its interest in the loan to
9    U.S. Bank”). Therefore, Chase’s motion to dismiss all causes of action is granted with
10   leave to amend.
11           B.      Caliber and Trust’s Motion to Dismiss Plaintiff’s HBOR Claims Is
                     Denied
12
                     1.      Plaintiff’s § 2923.6 Claim5
13
             California Civil Code § 2923.6, part of California’s HBOR, places restrictions on
14
     the recording of Notices of Default or Notices of Trustee’s Sale while a loan modification
15
     application is pending. The practice by mortgage lenders of negotiating with
16
     homeowners in default on their applications for a loan modification, while simultaneously
17
     advancing the foreclosure process, is commonly referred to as “dual tracking.” When
18
     plaintiff filed this lawsuit in 2017, § 2923.6(c) provided:
19
     ///
20
     ///
21
     ///
22
              5
23              The California Legislature amended California Civil Code § 2923.6(c) effective January 1, 2018,
     but the prior version of the statute governs events that took place before the time of this amendment. See
24   Faught v. Wells Fargo Bank, No. 2:17-cv-01706-MCE-KJN, 2018 WL 1071269, at *1 n.2 (E.D. Cal.
     Feb. 27, 2018) (holding the prior version of the statute governs events that took place before the time of
     enactment of the amended version); Ogamba v. Wells Fargo Bank, No. 2:17-cv-01754-KJM-AC, 2018 WL
25   2842495, at *2 (E.D. Cal. June 11, 2018) (“Section 2923.6(c) was repealed on January 1, 2018, but the
     dual tracking provision was amended and re-numbered as section 2924.11(a) (2018). The repeal and
26   amendment does not affect plaintiff’s claim, given that the provision’s words remain almost identical.”)
     (internal citations omitted); Harris v. United States, Case No. 18cv0001-GPC(AGS), 2018 WL 1410819, at
27   *2 n.2 (S.D. Cal. Mar. 21, 2018) (“When this case was filed on January 2, 2018, section 2923.6(c) was
     repealed as of January 1, 2018. However, the dual tracking provision under Cal. Civ. Code section 2923.6
28   was amended and renumbered to Cal. Civ. Code section 2924.11 (2018).”) (internal citations omitted).
                                                          6
1                  If a borrower submits a complete application for a first lien loan
                   modification offered by, or through, the borrower’s mortgage
2                  servicer, a mortgage servicer, mortgagee, trustee, beneficiary,
                   or authorized agent shall not record a notice of default or notice
3                  of sale, or conduct a trustee’s sale, while the complete first lien
                   loan modification application is pending.
4

5    Cal. Civ. Code § 2923.6(c).

6           First, Caliber and Trust argue that Plaintiff failed to submit a complete application

7    because she did not supply a divorce decree upon request. Caliber and Trust’s Mot.

8    Dismiss, ECF No. 19, at 13. An application is “deemed ‘complete’ when a borrower has

9    supplied the mortgage servicer with all documents required by the mortgage servicer

10   within the reasonable timeframes specified by the mortgage servicer.” Cal. Civ. Code

11   § 2923.6(h). Plaintiff contends “it was simply impossible for Plaintiff to submit a divorce

12   decree to Caliber at the time it was requested, because the divorce proceedings were

13   still underway at the time and no final decree had been issued.” Pl.’s Opp’n to Caliber

14   and Trust’s Mot. Dismiss, ECF No. 25, at 6. As an alternative, Plaintiff submitted “the

15   family court order and resulting quit claim deed,” which she claims satisfies HAMP

16   requirements. Compl., ECF No. 1, at 12 (“[W]here a borrower quit claims property to a

17   remaining borrower, the documentation that must be collected by a servicer is a ‘quit

18   claim or divorce decree.’”). Based on these allegations, Plaintiff has sufficiently pleaded

19   facts suggesting her application may have been complete.

20          Next, Caliber and Trust contend that Plaintiff failed to allege she documented and

21   submitted a material change in financial circumstances to support a new review for loan

22   modification. Caliber and Trust’s Mot. Dismiss, ECF No. 19, at 13. Plaintiff alleges in

23   the Complaint, however, that when she returned to work in January 2016, she

24   “experienced a significant and material positive change in her monthly income.” Compl.,

25   ECF No. 1, at 12. Plaintiff then “reached out to Caliber and was solicited to submit a

26   new loan modification application,” which she submitted with supporting documentation.

27   Id. Plaintiff also contends that she received numerous letters from Caliber confirming

28   receipt of her requests for mortgage assistance, which included the documentation. Id.
                                                    7
1    at 13, 17. This factor, then, also militates against Caliber and Trust’s argument that they
2    bear no potential liability. Accordingly, their motion to dismiss Plaintiff’s § 2923.6 claim is
3    DENIED on this ground as well.
4                    2.      Plaintiff’s § 2923.7 Claim
5            The California Legislature enacted the HBOR to ensure “borrowers who may
6    qualify for a foreclosure alternative are considered for, and have a meaningful
7    opportunity to obtain, available loss mitigation options. California State Assembly
8    No. 278/Senate Bill No. 900 Sec. 1(b). The statute requires the lender to provide the
9    borrower one or more direct means of communication with a Single Point of Contact
10   (“SPOC”) when a borrower requests a foreclosure prevention alternative like a loan
11   modification. Cal. Civ. Code § 2923.7(a).6 Plaintiff argues she was not given “a direct
12   means of contact with an identifiable SPOC.” Pl.’s Opp’n to Caliber and Trust’s Mot.
13   Dismiss, ECF No. 25, at 7. Caliber and Trust contend that Plaintiff’s SPOC was a team
14   of personnel, thus meeting the statutory requirements. Caliber and Trust’s Mot. Dismiss,
15   ECF No. 19, at 14; see Cal. Civ. Code § 2923.7(e) (defines SPOC as “an individual or
16   team of personnel”).
17           For a § 2973.7 allegation to survive a motion to dismiss, a plaintiff can show
18   delay, demonstrate that the point of contact was unresponsive, or aver that Defendants
19   made assurances during the review of the loan modification which were not kept. See
20   Ogamba v. Wells Fargo, N.A., No. 2:17-cv-01754-KJM-AC, 2018 WL 2842495, at *10-11
21   (E.D. Cal. June 11, 2018) (finding plaintiff’s SPOC did not perform required statutory
22   duties when plaintiff was directed to speak to other employees causing “delays,
23   duplicate submission requirements, and miscommunications such that her home was
24   foreclosed exactly one day after she was assured the sale would be postponed”);
25
             6
               The parties dispute whether § 2923.7 requires a mortgage servicer to provide a SPOC upon a
26   borrower’s request for a SPOC or upon a borrower’s request for a foreclosure prevention alternative. This
     Court has previously held that a borrower must specifically request a SPOC to create an obligation for the
27   servicer to provide one. Jerviss v. Select Portfolio Servicing, Inc., No. 2:15-cv-01904-MCE-KJN, 2015 WL
     7572130, at *6 (E.D. Cal. Nov. 25, 2015). Regardless, both parties seem to agree that Plaintiff was
28   appointed a SPOC but dispute the adequacy of that contact.
                                                          8
1    Terry v. Wells Fargo Bank, N.A., No. C 15-01483 WHA, 2016 WL 3017558, at *4 (N.D.
2    Cal. May 26, 2016) (finding allegations “sufficient to survive a motion to dismiss” where
3    the points of contact gave conflicting advice and were not particularly responsive “only a
4    month or so before defendants recorded a notice of trustee’s sale”; noting “HBOR was
5    intended to prevent borrowers from getting just this kind of run-around”); Penermon v.
6    Wells Fargo Bank, N.A., 47 F. Supp. 3d 982, 1000 (N.D. Cal. 2014) (rejecting motion to
7    dismiss SPOC claim where representative assured the plaintiff foreclosure would be
8    postponed during review process, but the foreclosure proceeded anyway).
9           Here, Plaintiff alleges she was not “appointed an adequate or continuous [SPOC]
10   and was required to speak to a brand new associate every single time she contacted
11   Caliber before being assisted.” Compl., ECF No. 1, at 18. Plaintiff also asserts that
12   Caliber “failed to return phone calls as promised to [Plaintiff] numerous times” and
13   “improperly insisted that [Plaintiff] had not submitted the ‘divorce decree’” despite the
14   ongoing nature of her divorce case and her numerous submissions of the quit claim
15   deed and court order. Id. at 13. Finally, Plaintiff “never received a detailed written
16   response from Caliber denying or approving her loan modification application” prior to
17   the trustee’s sale on May 18, 2016. Id. It is precisely for these reasons that it is
18   plausible Plaintiff did not know her property would be sold and thus was denied the
19   ability to seek other options. Given these allegations, Plaintiff has sufficiently stated a
20   claim that Caliber and Trust did not meet their statutory obligations.
21                 3.     Damages
22          “In order to properly allege a claim under [§ 2923.6 and § 2923.7], a plaintiff must
23   allege that a violation of the provision was the cause of actual economic damages.”
24   Rockridge Trust v. Wells Fargo NA, Case No. 13-cv-01457-JCS, 2014 WL 688124, at
25   *23 (N.D. Cal. Feb. 19, 2014); see also Cal. Civ. Code § 2924.12(b) (West 2015) (“After
26   a trustee’s deed upon sale has been recorded, a mortgage servicer . . . shall be liable to
27   a borrower for actual economic damages pursuant to Section 3281, resulting from a
28   material violation of Section . . . 2923.6, 2923.7, . . .”). Caliber and Trust argue that
                                                    9
1    Plaintiff’s alleged damages of excessive interest accumulation, negative amortization,
2    pain, suffering, and emotional distress do not constitute such damages, and Plaintiff fails
3    to respond to this contention in her Opposition, thus tacitly conceding their inadequacy.
4    However, Plaintiff also seeks damages resulting from loss of equity and destruction of
5    credit standing, which are considered recoverable economic damages. See Miles v.
6    Deutsche Bank Nat’l Trust Co., 236 Cal. App. 4th 394, 409 (4th Dist. 2015) (recoverable
7    damages include loss of equity and damage to credit). The Court thus finds that Plaintiff
8    adequately alleges the requisite damages under the HBOR, and Caliber and Trust’s
9    motion to dismiss Plaintiff’s HBOR claims is thus DENIED.
10          C.     Caliber and Trust’s Motion to Dismiss Plaintiff’s Negligence Claim Is
                   Granted With Leave to Amend
11

12          Plaintiff purports to bring her negligence claim based on both independent
13   negligence and negligence per se. Pl.’s Opp’n to Caliber and Trust’s Mot. Dismiss, ECF
14   No. 25, at 3. To establish a claim of negligence, Plaintiff must show (1) the existence of
15   a duty to exercise due care, (2) breach of that duty, (3) causation, and (4) damages.
16   See Merrill v. Navegar, Inc., 26 Cal. 4th 465, 500 (2001). HBOR’s current and former
17   section 2924.12(b) provides for “actual economic damages pursuant to [Cal. Civ. Code]
18   Section 3281,” which “defines damages as monetary compensation for one who suffers
19   detriment from the unlawful act or omission of another.” Flethez v. San Bernardino Cty.
20   Emps. Ret. Ass’n, 2 Cal. 5th 630, 635 n.2 (2017) (internal quotation marks omitted).
21   Negligence per se is not an independent cause of action recognized in California.
22   Rather, the term refers to the borrowing of a statute to establish either the duty or
23   standard of care in a negligence cause of action. See Elsner v. Uveges, 34 Cal. 4th
24   915, 927 n.8 (2004).
25          Plaintiff asserts that “[h]ad defendants fairly and carefully reviewed Plaintiff for
26   loss mitigation options, she would not have suffered the damages alleged.” Compl.,
27   ECF No. 1, at 15. She further argues that “to the extent [she] otherwise qualified and
28   would have been granted a modification, defendants’ conduct in mishandling the loan
                                                    10
1    modification application submitted by Plaintiff directly precluded the loan modification
2    application from being timely or fairly processed.” Id. Caliber and Trust assert that the
3    “proximate cause of Plaintiff’s alleged damages was her admitted default on the Loan,
4    not the alleged misfeasance of Caliber and the Trust in its servicing of the Loan.”
5    Caliber and Trust’s Mot. Dismiss, ECF No. 19, at 15. Indeed, in her Opposition, Plaintiff
6    concedes that she “is certainly to blame for a portion of the damages, [although] as a
7    direct and proximate result of Caliber’s negligence, she sustained preventable further
8    damages.” Pl.’s Opp’n to Caliber and Trust’s Mot. Dismiss, ECF No. 25, at 8.
9           Moreover, Plaintiff contradicts herself in her various filings. In her Complaint,
10   Plaintiff admits “there was no guarantee the modification would be granted had the loan
11   been properly processed, [although] the mishandling of the documents deprived Plaintiff
12   of the possibility of obtaining the requested relief.” Compl., ECF No. 1, at 15. But in her
13   Opposition, Plaintiff argues that “[h]ad Caliber fairly and carefully reviewed Plaintiff for
14   the modification, she would have been approved and would not have suffered the
15   damages alleged herein.” Pl.’s Opp’n to Caliber and Trust’s Mot. Dismiss, ECF No. 25,
16   at 8. Ultimately, Plaintiff has not sufficiently pleaded how Caliber and Trust’s review of
17   her application caused her to suffer damages. Accordingly, Caliber and Trust’s motion
18   to dismiss Plaintiff’s negligence cause of action is granted with leave to amend.
19          D.     Caliber and Trust’s Motion to Dismiss Plaintiff’s UCL Claim Is Granted
                   With Leave to Amend
20

21          The UCL prohibits “any unlawful, unfair, or fraudulent business act or practice.”
22   Cal. Bus. & Prof. Code § 17200. Plaintiff alleges Defendants violated the UCL by
23   “fail[ing] to ensure that appropriate safeguards were put into place prior to the completed
24   foreclosure sale” and selling Plaintiff’s home “without providing [her] a fair review” for
25   loan modification. Compl., ECF No. 1, at 16.
26          Plaintiff seeks “excessive interest accumulation, negative amortization, loss of
27   equity, destruction of credit standing, pain, suffering, and emotional distress.” Compl.,
28   ECF No. 1, at 16. Caliber and Trust argue that Plaintiff’s UCL claim must fail because
                                                    11
1    Plaintiff seeks damages, which are not recoverable under the statutory scheme. Caliber
2    and Trust’s Mot. Dismiss, ECF No. 19, at 21. “A UCL action is equitable in nature;
3    damages cannot be recovered.” Korea Supply Co. v. Lockheed Martin Corp.,
4    29 Cal. 4th 1134, 1144 (2003) (internal citations omitted). “[U]nder the UCL, prevailing
5    plaintiffs are generally limited to injunctive relief and restitution.” Id. (internal quotation
6    marks and citations omitted). “In the context of the UCL, ‘restitution’ is meant to restore
7    the status quo by returning to the plaintiff funds in which he or she has an ownership
8    interest, and is so limited.” In re First Alliance Mortg. Co., 471 F.3d 977, 996 (9th Cir.
9    2006). Plaintiff fails to respond to Caliber and Trust’s assertion, instead merely
10   reiterating that she is entitled to damages. Pl.’s Opp’n to Caliber and Trust’s Mot.
11   Dismiss, ECF No. 25, at 11. Because damages are not recoverable under the UCL, this
12   claim fails as well, and Caliber and Trust’s motion to dismiss Plaintiff’s UCL claim is
13   granted with leave to amend.
14          E.     Caliber and Trust’s Motion to Dismiss Plaintiff’s Wrongful
                   Foreclosure Claim Is Granted With Leave to Amend
15

16          “Wrongful foreclosure is an action in equity, where a plaintiff seeks to set aside a
17   foreclosure sale that has already occurred.” Foster v. SCME Mortg. Bankers, Inc.,
18   2:10-cv-0518 WBS GGH, 2010 WL 1408108, at *4 (E.D. Cal. Apr. 7, 2010). The
19   elements of a claim of wrongful foreclosure under California law are as follows:
20                 (1) the trustee or mortgagee caused an illegal, fraudulent, or
                   willfully oppressive sale of real property pursuant to a power of
21                 sale in a mortgage or deed of trust; (2) the party attacking the
                   sale (usually but not always the trustor or mortgagor) was
22                 prejudiced or harmed; and (3) in cases where the trustor or
                   mortgagor challenges the sale, the trustor or mortgagor
23                 tendered the amount of the secured indebtedness or was
                   excused from tendering.
24

25   Lona v. Citibank, N.A., 202 Cal. App. 4th 89, 104 (6th Dist. 2011). Plaintiff alleges
26   Caliber and Trust “foreclosed under the subject Deed of Trust although a loss mitigation
27   application was under review.” Compl., ECF No. 1, at 18.
28   ///
                                                     12
1           The first element of an illegal, fraudulent, or willfully oppressive sale is premised
2    on Plaintiff’s negligence and § 2923.6 causes of action. Pl.’s Opp’n to Caliber and
3    Trust’s Mot. Dismiss, ECF No. 25, at 11. What concerns the Court, however, is
4    Plaintiff’s admission in her Opposition that she is “not challenging the legal validity of the
5    foreclosure sale” and that she does not “seek to rescind the sale nor challenge the
6    bank’s authority to transfer said title.” Pl.’s Opp’n to Caliber and Trust’s Mot. Dismiss,
7    ECF No. 25, at 11. Instead, Plaintiff is “alleging damages as a result of it.” Id. If Plaintiff
8    concedes that the foreclosure sale was lawful, then not only does this element fail but
9    the entire cause of action must fail.
10          Similarly, Plaintiff fails to adequately plead the second element. “Prejudice or
11   harm is not established unless the plaintiff demonstrates that the foreclosure would have
12   been averted but for the alleged deficiencies.” Ogilvie v. Select Portfolio Servicing,
13   No. 12-cv-001654-DMR, 2012 WL 4891583, at *8 (N.D. Cal. Oct. 12, 2012) (internal
14   citations omitted). Plaintiff admits in her Opposition that she “is certainly to blame for a
15   portion of the damages,” but Defendants’ negligence resulted in “preventable further
16   damages.” Pl.’s Opp’n to Caliber and Trust’s Mot. Dismiss, ECF No. 25, at 8.
17          Lastly, in California, a full tender must be made to set aside a foreclosure sale.
18   Stebley v. Litton Loan Servicing, 202 Cal. App. 4th 522, 526 (3d Dist. 2011). Plaintiff
19   argues that tender is not required when it would be inequitable to do so. Pl.’s Opp’n to
20   Caliber and Trust’s Mot. Dismiss, ECF No. 25, at 11. However, Plaintiff has not
21   explained how an offer to tender would be inequitable in the current circumstances.
22   Therefore, regardless of whether or not Defendants were entitled to conduct the
23   foreclosure process, Plaintiff has not offered to tender, and thus, her claim for wrongful
24   foreclosure fails on this element as well. Accordingly, Caliber and Trust’s motion to
25   dismiss the wrongful foreclosure cause of action is granted with leave to amend.
26   ///
27   ///
28   ///
                                                    13
 1                                         CONCLUSION
 2

 3          For the reasons set forth above, Caliber and Trust’s Motion to Dismiss, ECF

 4   No. 19, is GRANTED with leave to amend in part and DENIED in part. Chase’s Motion

 5   to Dismiss, ECF No. 22, is GRANTED with leave to amend as well. Not later than

 6   twenty (20) days from the date of this Memorandum and Order is electronically filed,

 7   Plaintiff may (but is not required to) file an amended complaint. If no amended complaint

 8   is timely filed, all causes of action dismissed by virtue of this Memorandum and Order

 9   will be dismissed with prejudice without further notice to the parties.

10          IT IS SO ORDERED.

11   Dated: March 28, 2019

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   14
